
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.42


        EXECUTION VERSION

EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into this
27th day of November, 2007, among LECG CORPORATION, a Delaware corporation (the
"Company"), LECG, LLC, a California limited liability company and wholly-owned
Subsidiary of the Company ("LECG"), and DAVID J. TEECE ("Teece").

RECITALS

        A.    The Company is the sole member of LECG. The Company has been
organized for the purpose of engaging, through one or more Subsidiaries,
including LECG, in the business of providing economic and financial analysis,
expert testimony, litigation support and other economic and financial consulting
services (the "Business"). The Company, LECG and their respective Subsidiaries
are sometimes collectively referred to herein as the "LECG Entities" and
individually as an "LECG Entity."

        B.    LECG Holding Company, LLC, a California limited liability company
("LECG Holding"), LECG and Teece entered into that certain Senior Management
Agreement dated as of September 29, 2000 (the "Original Agreement"). In 2003,
LECG Holding reorganized as the Company and, as part of that reorganization, the
Company assumed all of the rights and obligations of LECG Holding under the
Original Agreement.

        C.    LECG and Teece entered into a separate Employment Agreement dated
October 27, 1997 specifically relating to Teece's performance of consulting
services, which agreement was amended by a letter agreement dated August 5,
2002, a Second Amendment to Employment Agreement dated September 30, 2003, a
Third Amendment to Employment Agreement dated October 1, 2004 and a Fourth
Amendment to Employment Agreement dated August 1, 2005 (collectively, the
"Employment Agreement").

        D.    LECG and Enterprise Research, Inc., a California corporation in
which Teece has an ownership interest ("ERI"), are parties to a Business
Development Agreement dated December 10, 2000, as amended by that certain First
Amendment to Business Development Agreement dated September, 2003 and that
certain Second Amendment to Business Development Agreement dated
contemporaneously herewith (collectively, the "ERI Agreement"); the ERI
Agreement reflects the fact that business development activities are conducted
by ERI for the benefit of Teece and LECG, and ERI is thus eligible for project
origination revenues from LECG.

        E.    The Company, LECG and Teece wish to enter into this Agreement,
which amends, restates and supersedes both the Original Agreement and the
Employment Agreement in their entirety.

AGREEMENT

        In consideration of the foregoing and the mutual covenants and promises
contained herein, the parties agree as follows:

        1.    Effective Date.    Except as otherwise expressly provided herein
with respect to certain payment obligations, the effective date of this
Agreement (the "Effective Date") is July 31, 2007.

        2.    Employment.    

        2.1   The Company hereby engages Teece (i) to serve in a non-executive
position as Vice Chairman of the Board of Directors of the Company, (ii) to
serve as an ex officio member of the Company's Executive Management Team or its
successor committee, (iii) to provide professional consulting services to LECG
as an academic Director, and (iv) to provide such additional services as may be
delegated from time to time by the Board of Directors of the Company (the
"Board")

--------------------------------------------------------------------------------



and agreed to by Teece. Teece agrees to serve the Company and LECG, as an
at-will employee, subject to the terms and conditions set forth in this
Agreement.

        2.2   As a Director of LECG, Teece will perform and bill all of his
professional consulting activities ("Consulting Services") exclusively through
LECG. Except as provided in Section 5.2, Teece will utilize only the services of
LECG's professional staff to assist Teece in performing Consulting Services.

        2.3   Teece will devote his best efforts and such business time and
attention as maybe necessary (except for vacation periods and periods of illness
or other incapacity) to perform his duties as Vice Chairman and the tasks and
services described in this Agreement; provided, however, that such time
requirements will be consistent with (i) Teece's position as a part-time faculty
member of the university of California at Berkeley and (ii) the University of
California personnel regulations regarding "conflict of commitments." Teece will
not be required to spend more than fifty-percent (50%) of his business and
attention time on the Company's affairs under this Agreement, provided, however,
that Teece will devote the time required to diligently conduct his expert
witness consulting practice and to fulfill his duties as a member of the Board.

        3.    Benefits and Compensation.    

        3.1    Board Compensation.    In consideration of Teece's services as
Vice Chairman of the Board of Directors, Teece will be eligible for (i) an
annual retainer equal to that payable to all non-executive members of the Board
of Directors as established by the Corporate Governance Committee from time to
time; (iii) a per meeting stipend equal to that payable to all non-executive
members of the Board of Directors, as established by the Corporate Governance
Committee from time to time; (iv) an annual grant of 7,500 options on August 1
of each year (commencing August 1, 2008) with a one year vesting schedule, for
so long as Teece serves as a non-executive member of the Board of Directors; and
(v) a retainer in recognition of his services as Vice Chairman in such amount as
may be determined annually by the Corporate Governance Committee of the Board of
Directors in recognition of his unique qualifications and services of a Vice
Chairman, based on a compensation survey performed by independent compensation
consultants.

        3.2    Compensation for Consulting Services.    In consideration for
providing Consulting Services to LECG Entities, Teece is entitled to incentive
compensation in the form of "Director Earnings" under LECG's Expert Model as
described in Attachment A, attached hereto and incorporated herein by this
reference. Teece will receive a guaranteed draw (the "Guaranteed Draw") of at
least $31,500 per annum ($2,625 per month). The Guaranteed Draw will be paid
pursuant to LECG's regular payroll policies. To the extent that Teece's Director
Earnings exceeds the Guaranteed Draw each month, LECG will pay Teece the excess.

        4.    Employee Benefits.    

        4.1    Participation.    Teece is entitled to participate in standard
LECG benefits afforded all employees, subject to reimbursement as provided in
Attachment A hereto. Each of these benefits is subject to revision from time to
time, with respect to the benefit level, or whether a particular benefit
continues to be offered. To the extent Teece elects to participate in these
benefits, Teece would be subject to the same revisions and restrictions as other
LECG employees.

        4.2    Insurance.    Teece may elect to receive LECG group health
insurance, vision, dental, and prescription coverage, subject to reimbursement
as provided in Attachment A hereto. Teece can purchase additional dependent
coverage through the plan. Currently a life and accidental death and
dismemberment insurance policy and a long-term disability plan are mandatory for
all employees. Supplemental life insurance is also available at Teece's own
expense. Open enrollment periods are held once per year.

2

--------------------------------------------------------------------------------



        4.3    401(k) Plan.    Teece may elect to contribute a portion of his
earnings to the 401(k) Plan, up to the legal maximum. LECG will not match any
portion of Teece's contribution with additional, company-provided contributions.

        5.    Administrative Support.    

        5.1    Furniture and Equipment.    LECG will provide Teece with office
space and appropriate furniture and equipment. LECG will provide its standard
computer equipment which will include either a desktop computer or laptop
computer and docking station. LECG will consider requests from Teece for
additional furniture or equipment that exceeds LECG standards, as long as the
equipment is compatible with the existing infrastructure. In the event such a
request is approved, the difference in cost between what LECG would provide
ordinarily and the actual cost will be passed on to Teece.

        5.2    Administrative Support.    LECG will provide administrative
support for Teece at LECG's expense as follows. During the term of this
Agreement, the Company, at its expense, will provide Teece with two full time
executive assistants and one full time finance assistant. It is expected that
these three administrative support personnel will be compensated at levels
consistent with similar positions and experience levels within the firm. No
other individuals providing services to Teece will be on LECG's payroll. If
there are individuals working for, and paid for by, Teece who are assigned to
work on Teece's billable matters, those individuals will be subcontracted to
LECG and Teece will be reimbursed for their services based on 100% of the
collections from the client for their billed time. LECG will not mark up these
subcontracted hours. Between the Effective Date and November 30, 2007, the
expenses associated with LECG's provision of administrative support for Teece at
LECG's expense will follow the terms of the Original Agreement. This Section 5.2
becomes effective on December 1, 2007.

        6.    Termination.    

        6.1    Events of Termination.    Teece's employment with the Company
will cease upon:

        6.1.1  Teece's death.

        6.1.2  Teece's voluntary resignation or retirement from providing the
Consulting Services to the Company.

        6.1.3  Teece elects to terminate his employment with LECG within thirty
(30) days after a Sale of the Company or a Negative Event. A "Sale of the
Company" means a transaction in which a controlling interest (more than 50%) of
the stock, or substantially all of the assets, of LECG is acquired by a single
acquirer group of acquirers working together and, solely as a result of such
transaction, Teece is effectively prevented from performing the Consulting
Services on substantially the same terms and conditions as performed prior to
the Sale due to the presence of conflicts or otherwise. A "Negative Event" means
(i) that the Company, LECG or any of their respective officers or directors are
convicted of or found liable for a violation of the securities laws or for acts
involving fraud, breach of fiduciary duty or moral turpitude, (ii) the
indictment of the Company or LECG, or any of their respective officers, or any
member of the Board in his or her official capacity for a violation of the
securities laws, or for acts involving fraud, breach of fiduciary duty or moral
turpitude that has a material, adverse impact on Teece's ability to continue his
consulting practice with LECG as determined by final binding arbitration under
Section 13.6 hereof, or (iii) a material change by the Company in its conflicts
or staffing policies that has a material, adverse impact on Teece's ability to
continue his consulting practice with LECG as determined by final binding
arbitration under Section 13.6 hereof.

3

--------------------------------------------------------------------------------



        6.1.4  Teece's disability, which means his incapacity due to physical or
mental illness such that he is unable to perform the essential functions of his
previously assigned duties where (1) such incapacity has been determined to
exist by either (x) the Company's disability insurance carrier or (y) by the
concurring opinions of two licensed physicians (one selected by the Company and
one by Teece), and (2) the Board has determined, based on competent medical
advice, that such incapacity will continue for at least six continuous months
and that it would have a material adverse effect on the Company. Any such
termination for disability will be only as expressly permitted by the Americans
with Disabilities Act.

        6.1.5  termination by the Company by the delivery to Teece of a written
notice that Teece has been terminated ("Notice of Termination") with or without
Cause. If Teece is terminated for Cause, the Notice of Termination must specify
the Cause in reasonable detail. Teece will then have the right, within ten days
of receipt of such Notice of Termination, to file a written request for review.
In such case, Teece will be given the opportunity to be heard, personally or by
counsel, by the Board and the Board (which Board vote will exclude Teece) must
thereafter confirm that such termination is for Cause. If the Board does not
provide such confirmation, the termination will be treated as other than for
Cause. In the event that Teece disputes the Board's determination of Cause, the
dispute will be resolved by arbitration in accordance with Section 13.6 hereof.
"Cause" will mean Teece's (1) commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving dishonesty or
fraud with respect to any LECG Entity or involving unlawful harassment of or
unlawful discrimination against any employee of any LECG Entity,
(2) misappropriation of funds or assets of any LECG Entity; (3) continued
substantial and repeated neglect of his duties after written notice from the
Board, and such neglect has not been cured within 30 days after Teece receives
notice thereof from the Board; (4) gross negligence or willful misconduct in the
performance of his duties after written notice from the Board, and such failure
has not been cured within ten days after Teece receives notice thereof from the
Board; (5) a material breach of fiduciary duty by Teece as a member of the
Company's Board of Directors; or (6) Teece's engaging in conduct constituting a
material breach of Sections 8 or 9 below.

        6.2    Rights on Termination.    

        6.2.1  In the event that Teece's employment is terminated by the Company
without Cause, the Company will pay Teece a monthly portion of $250,000 for a
six-month period commencing on the date of termination (the "Severance Period")
on regular salary payment dates (the "Severance Payments"). In addition, the
Company and LECG will have the option, by delivering written notice to Teece
within 30 days after the date of termination of Teece's employment, to extend
the Severance Period for an additional six months (the "Extended Period"),
during which LECG will continue to make Severance Payments to Teece as
additional consideration for Teece's agreement not to compete in accordance with
the terms of 9.1 below during the Extended Period.

        6.2.2  If the Company terminates Teece's employment for Cause, if Teece
dies or is permanently disabled, or in the event of a Sale of the Company or
Negative Event, LECG's obligations to pay any compensation or benefits under
this Agreement, other than the obligation to pay accrued but unpaid Director
Earnings under LECG's Expert Model through the date of termination (including
obligations to ERI under the ERI Agreement with respect to accrued but unpaid
project origination earnings), will cease to be effective on the date of
termination. Teece's right to receive any other benefits will be determined
under the provisions of LECG's applicable plans, programs or other coverages or
applicable law.

        6.2.3  Notwithstanding the foregoing, LECG's obligation to make all of
the Severance Payments will cease if Teece is in violation of the provisions of
Section 9 below.

4

--------------------------------------------------------------------------------





        7.    Term of Employment.    The term of Executive's employment by the
Company and LECG under this Agreement commenced on September 29, 2000 and will
continue indefinitely on an at-will basis until terminated in accordance with
the provisions of Section 6.1 above.

        8.    Confidential Information; Proprietary Information, etc.    

        8.1    Obligation to Maintain Confidentiality.    Teece acknowledges
that any Proprietary Information disclosed or made available to Teece or
obtained, observed or known by Teece as a direct or indirect consequence of his
employment with or performance of services for the Company and LECG during the
course of his performance of services for, or employment with, any of the
foregoing Persons (whether or not compensated for such services) and during the
period in which Teece is receiving Severance Payments, are the property of the
applicable LECG Entity. Therefore, Teece agrees that he will not at any time
(whether during or after Teece's term of employment) disclose or permit to be
disclosed to any Person or, directly or indirectly, utilize for his own account
or permit to be utilized by any Person any Proprietary Information or Records
for any reason whatsoever without the Company's consent, unless and to the
extent that (except as otherwise provided in the definition of Proprietary
Information) the aforementioned matters become generally known to and available
for use by the public other than as a direct or indirect result of Teece's acts
or failure to act or as reasonably necessary for Teece to obtain financial, tax
or legal advice with respect to Proprietary Information directly relevant to
him. Nothing in this 8.1 prevents Teece from using his general knowledge and
experience in future employment.

        8.2    Ownership of Proprietary Information.    Teece agrees that during
and after his employment with LECG, all Proprietary Information is, and shall be
kept, strictly confidential, and shall not be disclosed except as required by
law or as otherwise permitted under Section 8.4 hereof. All Proprietary
Information belonging to LECG and/or any of its clients shall remain the
property of LECG or the client, respectively. On the date Teece's employment
terminates for whatever reason, Teece will immediately discontinue use of
Proprietary Information and will not remove any Proprietary Information from
LECG's offices or from any other place where the Proprietary Information is
located unless the Chief Executive Officer of LECG has received a written
request from a client for whom LECG has rendered consulting services that the
client's Proprietary Information, specifically identified by matter name, be
transferred to Teece or another person or entity. Upon receipt of such a client
request, and as soon as is practicable, LECG will release the relevant client
Proprietary Information as directed by the client. LECG reserves the right to
maintain a copy of Proprietary Information as deemed necessary and/or
appropriate. LECG will release client information in the existing media and
format for active work product and also for requested inactive work product
available in accordance with LECG's retention policy and schedule. Teece further
agrees that upon the termination of his employment with LECG, he will use
commercially reasonable efforts to assist LECG in obtaining payment of any
outstanding amounts owed to LECG by any of his clients requesting the transfer
of its Proprietary Information.

        8.3    Third Party Information.    Teece understands that the LECG
Entities will receive from third parties confidential or proprietary information
("Third Party Information") subject to a duty on the part of the LECG Entities
to maintain the confidentiality of such information and to use it only for
certain limited purposes. During the term of Teece's employment and thereafter,
and without in any way limiting the provisions of Sections 8.1 and 8.2 above,
Teece will hold Third Party Information in the strictest confidence and will not
use or disclose to anyone (other than personnel of the LECG Entities who need to
know such information in connection with their work for the LECG Entities) Third
Party Information, except in connection with his work for any of the LECG
Entities or as expressly authorized by the Chief Executive Officer in writing.

        8.4    Compelled Disclosure.    If Teece is required by law or
governmental regulation or by subpoena or other valid legal process to disclose
any Proprietary Information to any Person, Teece

5

--------------------------------------------------------------------------------






will provide the Company with written notice of the applicable law, regulation
or process as promptly as practicable so that the Company may seek a protective
order or other appropriate remedy. Teece will cooperate with the Company and the
Company's Representatives in any attempt by the Company to obtain any such
protective order or other remedy. If the Company elects not to seek, or is
unsuccessful in obtaining, any such protective order or other remedy in
connection with any requirement that Teece disclose Proprietary Information, and
if Teece furnishes the Company, at Company expense, with a written opinion of
legal counsel acceptable to the Company confirming that the disclosure of such
Proprietary Information is legally required (the acceptance of such opinion not
being unreasonably withheld by the Company), then Teece may disclose such
Confidential Information to the extent legally required; provided, however, that
Teece will use his reasonable best efforts to ensure that such Proprietary
Information is treated confidentially by each Person to whom it is disclosed.

        8.5    Definitions.    

        "Person" means an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

        "Proprietary Information" means any and all data and information
concerning the business affairs of the LECG Entities and not generally known in
the industry in which any LECG Entity is or may become engaged, and any other
information concerning any matters affecting or relating to the respective
businesses of the LECG Entities, but in any event Proprietary Information will
include, all of the LECG Entities' past, present or prospective business
opportunities, including information concerning acquisition opportunities in or
reasonably related to the LECG Entities' respective businesses or industries,
clients, client lists, pricing information with respect to present or past
clients, or any other information concerning the respective businesses of the
LECG Entities, their manner of operation, their plans, processes, figures, sales
figures, projections, estimates, tax records, personnel history, accounting
procedures, promotions, supply sources, contracts, know-how, trade secrets,
information relating to research, development, inventions, technology,
manufacture, purchasing, engineering, marketing, merchandising or selling, or
other data.

        "Records" means (i) any and all procedure manuals, books, records and
accounts of an LECG Entity; (ii) all property of the LECG Entities, including
papers, note books, tapes and similar repositories containing Proprietary
Information; (iii) all invoices and commission reports; (iv) customer
lists—partial and/or complete; (v) computer models or data layouts, etc.;
(vi) samples; (vii) promotional letters, brochures and advertising materials;
(viii) correspondence and old or current proposals to any former, present or
prospective customer of the Company and its Affiliates; (ix) information
concerning revenues and profitability and any other financial conditions of the
LECG Entities; (x) information concerning the LECG Entities, which was input by
Teece or at his direction, under his supervision or with his knowledge,
including on any floppy disk, diskette, cassette or similar device used in, or
in connection with, any computer, recording devices or typewriter; (xi) data,
account information or other matters furnished by clients of any LECG Entity;
and (xii) all copies of any of the foregoing data, documents or devices whether
in the form of carbon copies, photo copies, copies of floppy disks, diskettes,
tapes or in any other manner whatsoever.

        9.    Noncompete; Nonsolicitation.    

        9.1    Noncompetition.    During Teece's period of employment and in the
event Teece is terminated for Cause (as defined in Section 6.1.5), in the event
of Teece's voluntary resignation or retirement from providing Consulting
Services to the Company (other than under Section 6.1.3), for one year following
the termination of Teece's employment (or, if the Company has terminated

6

--------------------------------------------------------------------------------



Teece's employment without Cause or Teece has resigned following a Sale of the
Company or a Negative Event, during Teece's period of employment and the
Severance Period), Teece will not, directly or indirectly own, manage, control
or provide consulting services through any business directly competitive with
the Business within any state or foreign country in which any LECG Entity has
conducted business or has performed services for customers or clients at any
time during the 12-month period immediately preceding the end of the Service
Term, provided that such competitive business has annual revenues in excess of
$10,000,000. Notwithstanding the foregoing, and provided that such activities do
not interfere with the fulfillment of Teece's obligations under this Agreement
(including obligations relating to time commitments as provided in Section 2.3),
Teece (i) may serve as a director or trustee of any charitable or non-profit
entity or as a faculty member of a university; (ii) may continue to act in
governance positions in private companies; (iii) may give special lectures and
addresses (either pro bono or for an honorarium); (iv) engage in research
activities that result in publications and other work product that generates
royalties or other compensation; and (v) own, manage, or control Unrelated
Businesses. For purposes of this Section 9, the term "Unrelated Businesses"
means public or private companies whose primary business activity is not
economic and financial analysis, expert testimony, litigation support or
economic or financial consulting. For example, companies engaged in banking,
investment banking, legal services, document management and storage, electronic
search (other than eDiscovery), internet marketing, telecommunications,
production and distribution of water and electricity, real estate development,
software development or information technology would constitute Unrelated
Businesses. Teece may request, from time to time, that the Chief Executive
Officer of the Company confirm in writing that a business or entity meets the
definition of an Unrelated Business or that a particular activity being
undertaken by Teece is consistent with his obligations under this Section 9. If
the Company fails to respond to such request within thirty (30) days or Teece
disagrees with the Company's conclusion, the issue will be decided by binding
arbitration in accordance with Section 13.6 hereof. For purposes of this
Section 9.1 other than as it pertains to an Unrelated Business, "own" means an
equity interest (or equivalent) of 5% or more in the case of a public company
and 25% or more (or the ability to appoint one or members of a board of
directors or other governing body even if less than 25%) in the case of an
entity that is not a public company. Teece acknowledges and agrees that the sale
or unauthorized use or disclosure, orally, in writing or via electronic medium,
of any LECG Entity's Proprietary Information and/or trade secrets obtained by
Teece during the course of his employment under this Agreement, including
information concerning any LECG Entity's current or any future or proposed work,
services, or products, the fact that any such work is being planned, under
consideration or in production, as well as any descriptions thereof, constitutes
unfair competition. Teece further covenants and agrees not to engage in any
unfair competition with the Company as defined by the relevant statutes in
California at any time, whether during or following the termination of this
Agreement.

7

--------------------------------------------------------------------------------





        9.2    Nonsolicitation.    As long as Teece is an employee of the
Company or any Affiliate thereof and for one year thereafter ("Non-Solicitation
Period"), Teece will not directly or indirectly on his own behalf or on behalf
of any another party solicit or induce, or cause others to solicit or induce,
any person employed by, affiliated with, or acting as an independent contractor
to an LECG Entity, to terminate his/her relationship with such LECG Entity.
Except with respect to engagements for which Teece is designated as the primary
expert, Teece agrees that during the Non-Solicitation Period he will not
directly or indirectly, on his own behalf or on behalf of any other party,
solicit or induce, or cause others to solicit or induce, any client of an LECG
Entity to terminate any engagement or its business relationship with LECG, its
subsidiaries or affiliated entities, Independent Contractors, affiliates, or
other employees. The restriction in this paragraph shall not apply with respect
to clients known to you prior to your employment with LECG. Notwithstanding
anything contained in this Agreement, after the termination of Teece's
employment he may mail a professional announcement to clients of LECG for whom
he performed services while an employee of LECG.

        9.3    Acknowledgment.    It is specifically recognized by Teece that:
(i) his services to the LECG Entities are special, unique and of extraordinary
value; (ii) the Company's employees are a valuable asset in the operation of the
Business; (iii) the LECG Entities have protectable interests in restricting
certain activities of Teece as provided in this Section 9; (v) money damages are
insufficient to protect such interests; (iv) there is adequate consideration
being provided to Teece hereunder; (vi) such prohibitions are necessary and
appropriate without regard to payments being made to Teece hereunder; and
(vii) the Company would not enter this Agreement with Teece without the
restrictions contained in this Section 9. Teece further acknowledges that the
restrictions contained in this Section 9 do not impose an undue hardship on him
or deprive him of his livelihood because he is not obligated to devote 100% of
his time and attention to the business of the Company and because he has general
business skills which may be used in industries other than that in which the
LECG Entities conduct their Business. Teece further acknowledges that the
provisions of this Section 9 are separate and independent of the other sections
of this Agreement.

        9.4    Enforcement, etc.    If, at the time of enforcement of
Sections 9.1 or 9.2 of this Agreement, a court holds that the restrictions
stated herein are unreasonable under circumstances then existing, the parties
hereto agree that the maximum duration or scope reasonable under such
circumstances as determined by the court will be substituted for the stated
period and/or scope. Because Teece's services are unique, because Teece has
access to Proprietary Information and for the other reasons set forth herein,
the parties hereto agree that money damages would be an inadequate remedy for
any breach of this Agreement. Therefore, in the event of a breach or threatened
breach of this Agreement, the Company or its successors or assigns may, in
addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security).

        10.    Retention Payment.    LECG will pay Teece a one-time retention
bonus of Ten Million Dollars ($10,000,000) ("Retention Bonus") in recognition of
the substantial practice that Teece has created at LECG and to create an
incentive for further growth and development of that practice. The Retention
Bonus will be payable in three installments as follows: (i) Two Million Five
Hundred Thousand Dollars ($2,500,000) within two (2) business days after
execution of this Agreement; (i) Two Million Five Hundred Thousand Dollars
($2,500,000) on or before December 31, 2007; and (iii) Five Million Dollars
($5,000,000) on or before January 31, 2008. Teece will not earn 100% of the
Retention Bonus as of the date of payment. Rather, the Retention Bonus must be
earned ratably over seven (7) years. If Teece voluntarily terminates his
employment with LECG under Section 6.1.2 hereof prior to the seventh (7th)
anniversary of the first installment of the Retention Bonus or if Teece's
employment is terminated for Cause under Section 6.1.5, Teece will repay to LECG
the one-time Retention Bonus based on a daily

8

--------------------------------------------------------------------------------



amortization rate of $3,913.89 times the number of days remaining from Teece's
termination date to the end of the 7th anniversary of the date on which the
first installment of the Retention Bonus was paid. Repayment will not be
required in the event of a termination of Teece's employment under
Sections 6.1.1 (death), 6.1.3 (Sale of the Company or Negative Event), 6.1.4
(disability) or termination of Teece's employment by the Company without Cause.
Repayment must be made within fifteen (15) days of such termination and Teece
agrees that LECG is authorized to offset and deduct any amounts Teece owes to
LECG, including, but not limited to, the amount due for repayment of the
unamortized portion of the Retention Bonus, from any amounts LECG may owe to
Teece or ERI, including, but not limited to, compensation owed to Teece or ERI
at the time of the termination of Teece's employment.

        11.    Standstill Agreement.    During the period that begins on
July 31, 2007 and ends on the first anniversary thereof (the "Standstill
Period"), other than solely in his capacity as a member of the Board, Teece may
not (and may not assist or encourage any other person to), and will cause each
of his affiliates and representatives not to (and not to assist or encourage any
other person to), directly or indirectly, without the prior written consent of
the Company:

        11.1   acquire or agree, offer, seek, or propose to acquire or cause to
be acquired (by merger, tender offer, purchase, statutory share exchange, joint
venture or otherwise), ownership (including beneficial ownership as defined in
Rule 13d-3 under the Exchange Act) of any of the Company's assets or businesses
or any voting stock that would result in beneficial ownership by Teece or any of
his affiliates or representatives, of voting stock of the Company in excess of
twenty percent (20%) of the total voting power of the outstanding shares of
capital stock of the Company in the aggregate, for which purpose any right or
option (including convertible security) to acquire such ownership of voting
stock will constitute beneficial ownership of such voting stock, regardless of
when it is exercisable, except, in each event, pursuant to any proposal
expressly solicited by the Board of Directors of the Company, and in such event
such proposal will not be pursued, directly or indirectly, by Teece or any of
his affiliates or representatives, if Teece is hereafter advised by the Company
or any of its representatives that the Company is no longer interested in
pursuing such proposal;

        11.2   otherwise agree, offer, seek, or propose to merge or consolidate
with, or enter into any business combination or joint venture with, or effect
any recapitalization, restructuring, liquidation, dissolution or other
transaction with respect to the Company or any of the Company's affiliates;

        11.3   solicit, or participate in the solicitation of, proxies or
consents with respect to any securities of the Company in connection with the
election of directors or any other matter or seek to publicize by press release
or other communication Teece's position concerning the election of directors or
any other matter to be considered by the shareholders of the Company;

        11.4   make any other public announcement with respect to any of the
foregoing or take any other action that might require that the Company make a
public announcement with respect to any of the foregoing; or

        11.5   enter into any discussions, negotiations, arrangements or
understandings with any person (other than the Company) with respect to any of
the foregoing.

If, at any time during the Standstill Period, Teece or any of his affiliates or
representatives is approached by any person regarding a transaction involving
any of the Company's assets (other than in the ordinary course of business,
consistent with past practices) or businesses or voting stock (other than with
respect to brokerage or trading transactions by a securities dealer), then Teece
must promptly notify the Company of the nature of such transaction and the
parties thereto.

For purposes of this Section 11, the term "person" will be broadly interpreted
to include without limitation any corporation, company, partnership and
individual, and the public; the term "the

9

--------------------------------------------------------------------------------




Company" will include its subsidiaries and affiliates, except where the context
otherwise requires; and a "representative" will mean a person's officers,
directors, employees, affiliates, agents, advisors (including without
limitation, attorneys, accountants, consultants and financial advisors) acting
on such person's behalf or financing sources for such person.

        12.    Notices.    Any notice provided for in this Agreement must be in
writing and must be either personally delivered or sent by reputable overnight
courier service (charges prepaid) to the recipient at the following address:

If to the Company:

LECG Corporation
2000 Powell Street, Suite 600
Emeryville, CA 94608
Attention: Board of Directors

If to LECG:

LECG, LLC
2000 Powell Street, Suite 600
Emeryville, CA 94608
Attention: Chief Financial Officer

If to Teece:

David J. Teece
227 Tunnel Road
Berkeley, CA 94705

With a copy to:

Anne Misaka
2000 Powell Street, 5th Floor
Emeryville, CA 94608

or such other address or to the attention of such other person as the recipient
party will have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
personally or sent by facsimile, and one day after deposit with a reputable
overnight courier service.

        13.    General Provisions.    

        13.1    Severability.    Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

        13.2    Complete Agreement.    This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

        13.3    Counterparts; Facsimile Execution.    This Agreement may be
executed in multiple counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement. This
Agreement may be executed by delivery of an original executed counterpart
signature page by facsimile transmission.

10

--------------------------------------------------------------------------------



        13.4    Successors and Assigns.    Except as otherwise provided herein,
this Agreement will bind and inure to the benefit of and be enforceable by Teece
and the Company, and their respective successors and assigns; provided that the
rights and obligations of Teece under this Agreement will not be assignable and,
provided further that the rights and obligations of the Company may be assigned
to any Affiliate of the Company.

        13.5    Choice of Law.    All questions concerning the construction,
validity and interpretation of this Agreement and the exhibits hereto will be
governed by and construed in accordance with the internal laws of the State of
California, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of California or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of California.

        13.6    Arbitration.    Any controversy or claim arising out of or
relating to this Agreement will be resolved by a single, neutral arbitrator with
at least ten (10) years of experience arbitrating complex employment disputes
and will be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association in San Francisco, California. The arbitrator
will be mutually agreed by the parties within ten (10) days of a demand for
arbitration; provided, however, that if the parties cannot so agree after good
faith discussions, then the party demanding arbitration will have final say over
the selection of the arbitrator. The award of the arbitrator will be enforceable
in accordance with the applicable provisions of the California Code of Civil
Procedure. The arbitrator may award damages (including, without limitation,
attorneys' fees and costs) and/or permanent injunctive relief, but in no event
will the arbitrator have the authority to award punitive or exemplary damages.
Notwithstanding the foregoing, a party may apply to a court of competent
jurisdiction for relief in the form of a temporary restraining order or
preliminary injunction, or other provisional remedy pending final determination
of a claim through arbitration in accordance with this paragraph. If proper
notice of any hearing has been given, the arbitrator will have full power to
proceed to take evidence or to perform any other acts necessary to arbitrate the
matter in the absence of any party who fails to appear. The provisions of
California Code of Civil Procedure Section 1283.05 are hereby incorporated by
reference.

        13.7    Amendment and Waiver.    The provisions of this Agreement may be
amended or and waived only with the prior written consent of the Company (acting
on its own behalf and in its capacity as the sole managing member of LECG) and
Teece.

        13.8    Termination.    The relevant provisions of Sections 3, 6, 8, 9,
10, 11, 12 and 13 will survive the termination of Teece's employment with the
Company and LECG and will remain in full force and effect after such
termination.

        13.9    No Waiver.    A waiver by any party hereto of any right or
remedy hereunder on any one occasion will not be construed as a bar to any right
or remedy which such party would otherwise have on any future occasion. No
failure to exercise or any delay in exercising on the part of any party hereto,
any right, power or privilege hereunder will preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided are cumulative and may be exercised singly
or concurrently, and are not exclusive of any rights or remedies provided by
law.

        13.10    Insurance.    The Company, at its discretion, may apply for and
procure in its own name for its own benefit life and/or disability insurance on
Teece in any amount or amounts considered available. Teece agrees to cooperate
in any medical or other examination, supply any information, and to execute and
deliver any applications or other instruments in writing as may be reasonably
necessary to obtain and constitute such insurance.

        13.11    Offset.    Whenever an LECG Entity is to pay any sum to Teece,
any amounts that Teece owes to such LECG Entity may be deducted from that sum
before payment.

11

--------------------------------------------------------------------------------



        13.12    Indemnification and Reimbursement of Payments on Behalf of
Teece.    The LECG Entities will be entitled to deduct or withhold from any
amounts owing from such LECG Entity to Teece any federal, state, provincial,
local or foreign withholding taxes, excise taxes, or employment taxes ("Taxes")
imposed with respect to Teece's compensation or other payments from such LECG
Entity or Teece's ownership interest in the Company, including, but not limited
to, wages, bonuses, dividends, the receipt or exercise of stock options and/or
the receipt or vesting of restricted stock.

        [Signature page follows]

12

--------------------------------------------------------------------------------



        The parties hereto have executed this Employment Agreement on the date
first written above.

    LECG CORPORATION
 
 
By:
/s/  MICHAEL J. JEFFERY      

--------------------------------------------------------------------------------

Michael J. Jeffery
Chief Executive Officer
 
 
LECG, LLC
 
 
By:
/s/  MICHAEL J. JEFFERY      

--------------------------------------------------------------------------------

Michael J. Jeffery
Chief Executive Officer
 
 
/s/  DAVID J. TEECE      

--------------------------------------------------------------------------------

David J. Teece
 
 
Accepted and agreed on behalf of the Compensation
Committee of LECG Corporation
 
 
/s/  DR. WILLIAM SPENCER      

--------------------------------------------------------------------------------

Dr. William Spencer,
Chairman


 
 
Dated:
12/4/07      

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.42

